

116 HR 4876 IH: Earning Experience Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4876IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Kilmer (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish a work-based learning opportunities pilot
			 grant program.
	
 1.Short titleThis Act may be cited as the Earning Experience Act of 2019. 2.Pilot grant programPart C of title IV of the Higher Education Act of 1965 (42 U.S.C. 1087–51 et seq.) is amended by adding at the end the following:
			
				449.Work-based learning opportunities pilot grant program
					(a)Establishment
 (1)In generalThe Secretary shall establish a program to provide grants to eligible institutions participating under this part to establish or expand a program to develop work-based learning positions.
						(2)Limitations
 (A)DurationA grant awarded under this section shall be for a period of not more than 4 years, but may be renewed by the Secretary for a period of 2 years.
 (B)AmountA grant under this section may not be in an amount greater than $1,000,000. (b)ApplicationTo be selected to receive a grant under this section an eligible institution participating under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes how the eligible institution will establish or expand a program to develop work-based learning positions that will—
 (1)benefit students who demonstrate exceptional need (as defined in section 413C(c)(2)); (2)identify in-demand industry sectors or occupations (as determined by the Bureau of Labor and Statistics, State departments of labor, and local workforce development boards) and develop partnerships with employers (including nonprofit organizations, for-profit firms, or public agencies) in such sectors or occupations;
 (3)involve participating employers in evaluating and improving such program; (4)track and report academic and employment outcomes for participating students; and
 (5)be able to continue after the end of the grant term. (c)Use of fundsGrant funds awarded under this program shall be used to pay wages for students participating under this program and develop work-based learning positions that—
 (1)are for a period of at least 12 weeks; (2)serve students who demonstrate exceptional need (as defined in section 413C(c)(2));
 (3)limit administrative work to no more than 25 percent of such position; (4)provide a minimum of 15 hours of work per week during periods of enrollment and 30 hours per week during periods of nonenrollment, except such requirement may be waived by the institution in consultation with a student;
 (5)include career coaching from participating employers (including, mock interviews, resume writing assistance, and counseling on applying for and attaining employment); and
 (6)provide participating students with opportunities to meet with employers in fields or industries related to those of participating employers.
 (d)ReportOn a date that is before the date on which the period of the grant received by an eligible institution under this section terminates, such institution shall submit a report to the Secretary including—
 (1)the graduation rate or completion rate (as described under section 485(a)(3)) with respect to students participating in work-based learning positions under the pilot program; and
 (2)the results of the work-based learning opportunities program for which such institution received such grant, including—
 (A)participating students’ satisfaction with the program; (B)the types of jobs in which participating students were employed and the types of duties performed in such jobs;
 (C)the academic programs of the participating students; (D)the share of participating students who worked at another job, in addition to the one under the pilot program;
 (E)the percentage of participating students who, during the second quarter after completing their academic program, are in education or training activities or unsubsidized employment;
 (F)the percentage of participating students employed in the in-demand industry sectors or occupations identified under subsection (b)(2) within 2 quarters of completing their academic programs; and
 (G)other items as determined by the Secretary. (e)Reservation of funding for such programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary allocates funds under section 442, the Secretary shall reserve $30,000,000 to carry out grants under this section..
		